         Case 1:18-mj-05261-MJR Document 9 Filed 03/07/19 Page 1 of 1




IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA,

              v.                                                18-M-5261 (MJR)

TOMAS MARTINEZ-DEVEDIA,

                            Defendant.



                         NOTICE OF MOTION AND MOTION


       PLEASE TAKE NOTICE that upon the Affidavit filed separately, under seal, of

Timothy C. Lynch, Assistant United States Attorney, the undersigned hereby moves this

Court for an extension of the Rule 48(b) dismissal set for March 11, 2019.



       DATED: Buffalo, New York, March 7, 2019.



                                          JAMES P. KENNEDY, JR.
                                          United States Attorney


                                   BY:    s/TIMOTHY C. LYNCH
                                          Assistant United States Attorney
                                          United States Attorney’s Office
                                          Western District of New York
                                          138 Delaware Avenue
                                          Buffalo, New York 14202
                                          716/843-5846
                                          Timothy.Lynch@usdoj.gov
